In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-311 CV

____________________


IN RE MOTIVA ENTERPRISES, L.L.C.




Original Proceeding



OPINION
 Motiva Enterprises L.L.C. ("Motiva") petitions for a writ of mandamus to compel the
trial court to vacate its order of June 6, 2007, which permitted extensive discovery pertaining
to Motiva's "crude expansion project."  The sole reason given by real parties in interest for
their discovery request regarding the crude expansion project is their claim for "future"
damages under their cause of action for permanent nuisance.  
	We have this day released our opinion in the companion mandamus proceeding, In re
The Premcor Refining Group, Inc. and Motiva Enterprises L.L.C., No. 09-07-269 CV (Tex.
App.--Beaumont August 30, 2007, no pet. h.) in which we conditionally grant Premcor's and
Motiva's petition for writ of mandamus holding the real parties in interest lack standing to
pursue their cause of action for permanent nuisance.  Therefore, we conditionally grant
Motiva's petition for writ of mandamus and direct the trial court to vacate its discovery order
of June 6, 2007, at issue in this proceeding.  We are confident the trial court will comply with
this opinion; the writ issuing only if the court fails to do so.  
	WRIT CONDITIONALLY GRANTED.  
									PER CURIAM

Submitted on July 12, 2007
Opinion Delivered August 30, 2007


Before McKeithen, C.J., Gaultney, and Kreger, JJ.